MOTION to have Judgment of Non-fuit for not bringing on the Caufe to Trial, fet afide.
*71The Suit was again ft the Defendants. jointly, on a promiffory Note. Talmadge only was brought in, and he employed an Attorney. The Note was afterwards, by Agreement between Allen and a third Perfon, taken up, and the Coils paid by that Perfon to the Plaintiff's Attorney. The Attorney employed by Talmadge, notwith-ftanding he was informed by the Plaintiff's Attorney, that the Note was fo taken up, and the Coils 'paid, filed a Plea, the general Iffue, and ferved a Copy on the Plaintiff's Attorney; and in a fubfequent Term, after there had been a Circuit in the County, obtained the above Rule for Judgment of Nonfuit.
Judgment fet afide; and the Attorney employed by Talmadge ordered to pay to the Plaintiff's Attorney the Coils of this Motion.